DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species listed below in the reply filed on 7/12/2021 is acknowledged.  The traversal is on the ground(s) that choices and characterizations of "special technical feature" employed in the July 7, 2021 Action to assert lack of Unity of Invention appear inherently flawed relative to standard USPTO Agency procedure.  This is not found persuasive because the examiner has determined that each species lack unity of invention as they were deemed to not provide a contribution over the prior art in view of US2016/0250131 which shows that each of these species were known in the art.  Applicant remarks that ISR searched all the claims including all species without neither an a priori nor an a posteriori finding lack of unity of invention. This is not persuasive as the finding of the ISR are completely separate to the current examination of the instant application.  Furthermore, the examiner cited prior art to show that the claims/species lack unity of invention as they do not make a contribution over the prior art.  Applicant remarks that the Action does not label any feature at all that is asserted as not being the 'same or corresponding' common technical feature, for both Groups I and II (components a and b are in the claim and cannot be divided), (i.e., by claim structure they have the 'same or corresponding' per 37 CFR § 1.475(a)) technical feature is asserted as not being a "special technical feature" within the meaning of 37 CFR § 1.475(a).  This is not persuasive as the examiner is not stating that component a and b are different groups and should be divided.  The Examiner is stating that the distinct compounds that fall within component a, lack unity of invention against each other as they fail to make a contribution over the prior art, the same applies to component b.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2021.
Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite the limitation "the compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of Examination, component (a) will be seen as capable of including compounds of a Mw of 10 million so long as these are present in amounts of less than 10mass% of component A and the weight-average Mw falls within the claimed 500,000 to 8million.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crotty (US 2003/0068342), Sogabe (US 2016/0250131), Hubbell (US 2002/0177680), Lubrizol (Flow and Suspension Properties, 10/29/2008).
Crotty discloses a cosmetic cream cleansing composition comprising a silicate, a crosslinked carboxyvinyl polymer, a silicone copolyol sulfosuccinate and a carrier (Abs).  
Crotty teaches that the crosslinked carboxyvinyl polymer is preferably used in amounts ranging from 0.01-0.1% [0021].

Sogabe discloses a low-stringiness thickener consisting of a compound in high demand as a thickener for cosmetics, i.e. polyacrylic acid.  The thickener consists of a compound selected from polyacrylic acid, a salt of polyacrylic acid, PAMPS, and a salt of PAMPS, wherein the weight-average molecular weight of the compound is 500,000 to 8million, and wherein the content of the compound having the molecular weight of 10 million or higher is 10 mass % or less (reading on instant claim 4 and 6).
Example 3 teaches the desired polyacrylic acid polymers to have a stringiness length of less than 10mm, such as 6mm and 4mm.  Stringiness was evaluated by: 1 mass % solution of each polymer compound was prepared and placed in a container at room temperature. The container was set on a texture analyzer (TA.XT Plus, manufactured by Stable Micro Systems), a round disk with the diameter of about 1 cm was uniformly and lightly contacted on the surface of the above-described solution, and the stringiness behavior of the solution was observed by letting down the container at the Velocity of 5 mm/sec. The distance that the container descended, until the cut of the stringiness Solution, was measured as the 'stringiness length. This stringiness length is the indicator of the Stringiness property of polymer compounds, and “the larger the value, the stronger the stringiness property” (PTL 5). In this application, when the stringiness length was 10 mm or less, the stringiness property was judged to be low, reading on instant claim 1(a).
Sogabe teaches the use of these compounds results in a cosmetic where stringy feeling, sliminess, stickiness are hardly felt and the spreadability is excellent [0008] and can be added to cosmetics in amounts of 0.1-5%, preferably 0.05-2.5% [0031-0032].
Sogabe demonstrates when using the taught polyacrylic acid with conventional thickeners, such as carboxyvinyl, as long as these conventional thickeners are present in amounts of less 10mass% (based on weight of total weight of thickening agent), then the low stringiness can be obtained and the stringy feeling, sliminess and stickiness are not generated [0076 and Working Examples].

Regarding the claimed crosslinking density of the carboxyvinyl polymer, while Crotty is silent to this property, Hubbell teaches that carbomers (i.e. carbopol) are a type of crosslinked hydrogels formed primary of polyacrylic acid based polymers.  Hubbell teaches that the crosslink density and thereby the physical properties of the polymer can be controlled relatively well by the manipulation of the crosslink density which in turn is controlled by the molar ratio of crosslinking agent to acrylic acid monomer [0004].  Lubrizol teaches that crosslink density of carbopol polymers affects their suspending ability at various concentration (Pg. 11). 
In view of the teachings of Hubbell and Lubrizol, a skilled artisan would recognize the crosslink density of the carbopol polymers of Crotty to be highly optimizable through routine experimentation and teaches that the crosslink density is responsible for physical properties such as suspending ability, therefore, it is the position of the examiner that because the art is clear in that the crosslink density of the carbopol polymers can be varied, the instant difference in crosslink density would not support patentability of the claimed invention unless there is evidence showing the crosslink density to be critical.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613